[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 17, 2007
                              No. 07-11847                 THOMAS K. KAHN
                        ________________________               CLERK


                    D. C. Docket No. 05-01930-CV-GET-1

PHILLIP R. NEELY,


                                                            Plaintiff-Appellant,

                                   versus

CITY OF RIVERDALE,
IRIS JESSIE, individually and in her official
capacity as city manager,
THETUS A. KNOX, individually and in her official
capacity as city police chief,
T. MICHAEL MARTIN, individually and in his
official capacity as city hearing officer,
WANDA WALLACE, individually and in her official
capacity as city councilwoman,


                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (October 17, 2007)
Before CARNES and BARKETT, Circuit Judges, and COHN,* District Judge.

PER CURIAM:

       We find that the district court correctly granted summary judgment

in favor of the Defendant-Appellees, the City of Riverdale; Iris Jessie, the City

Manager; Thetus A. Knox, the Chief of Police; T. Michael Martin, City Hearing

Officer; and Wanda Wallace, City Councilwoman.1

       AFFIRMED.




       *
         Honorable James I. Cohn, United States District Judge for the Southern District of
Florida, sitting by designation.
       1
          We express no view on any sanctions issue. Although the briefs discuss issues relating
to the district court’s decision to sanction Neely and his counsel, because no final order has been
entered on sanctions, at this time we lack jurisdiction to review any issue relating to sanctions.

                                                 2